ON MOTION FOR A REHEARING IN SOME OF THE CASES.
After argument, the court denied the motion; Field, J., observing that the count was subject to the objection stated when the decision was made, — namely, that it fails to aver that the surveyor general of the United States for California, to whom the alleged false, fictitious, and fraudulent claim was to be presented, was authorized to allow and approve of it. The court also held that the count was defective in not describing the property in relation to which the alleged false, fictitious, and fraudulent survey was made in intelligible language. An indictment is to be read to the accused unless the reading is waived. The language should therefore be so plain that one of ordinary intelligence can understand its meaning. For that purpose, common words are to be used as descriptive of the matter. Abbreviations of words employed by men of science or in the arts will not answer, without full explanation of their meaning in ordinary language. The use of the initials A. D. to indicate the year of our Lord is an exception because of its universality. Arabic figures and Roman letters have also become indicative of numbers as fully as words written out could be. They are of such general use as to be known of all men. They therefore may be employed in indictments. Rut the initials here have reference to the public lands as marked on the public surveys; they are signs used in a particular department of public business, and are not matters of general and univeral knowledge by all speakers of the English language. The same objection applies to the initials S. B. M., supposed to denote San Bernardino meridian. There is no averment except in this way that the land alleged to have been surveyed lies in the state of California.
The indictment is also defective in not stating that the accused knew that the claim was false, fictitious, and fraudulent.